Citation Nr: 1447590	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected PTSD and/or exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in pertinent part denying service connection for hypertension.  

The Board in February 2013 denied the appealed claim, and the Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2013 Order the Court approved a Joint Motion for Remand (Joint Motion) of the parties vacating that portion of the Board's February 2013 decision denying service connection for hypertension, and remanding that claim for action consistent with the terms of the Joint Motion.  The Joint Motion and the Court's Order left undisturbed the Board's determinations in its February 2013 decision on all other claims then on appeal.  
 
The record in this case includes the physical claims file as well as electronic records within Virtual VA.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that the Board in its February 2013 (now vacated) decision denied service connection for hypertension including based on exposure to herbicides without the Veteran first being afforded a VA examination addressing the likelihood that the Veteran's hypertension was causally linked to the Veteran's presumed in-service herbicide agents exposure in Vietnam during the Vietnam Era.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

As the Joint Motion noted, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As the Joint Motion further noted, the National Academy of Science (NAS) has been assigned an advisory role to assess the likelihood of an association between herbicide agents exposure and development of certain diseases, to assist VA in assigning presumptions based on such exposure.  See 38 U.S.C.A. § 1116(b) (in substance, authorizing the Secretary of Veterans Affairs to establish presumptions of service connection based on herbicide exposure based upon reports from the NAS addressing statistically significant results of relevant studies).  The Joint Motion then noted the following:  

[...] the National Academy of Science's (NAS) Veterans and Agent Orange: Update 2006 concluded that while there was insufficient evidence of an association between exposure to compounds of interest and hypertension to allow presumptive entitlement to service connection, there was "limited or suggestive evidence of an association."  See Nat'l Acad. Of Sci., Inst. of Med., Veterans & Agent Orange: Update 2006 (2007); see also 77 Fed.Reg. 47,924, 47,926 (Aug. 10, 2012) ("[i]n its reports prior to 2006, NAS placed hypertension in the 'Inadequate or Insufficient Evidence' category" but, in the 2006 and 2008 Updates, "elevated hypertension to the 'Limited or Suggestive Evidence' category.").

The Joint Motion then concluded that the Board's February 2013 decision was deficient for failing to discuss why the low threshold under the third prong of McLendon and 38 C.F.R. § 3.159(c)(4)(i) was not met based on this limited or suggestive evidence.  

The Board will not hazard to guess, in the absence of guidance by a binding authority, whether the low threshold under the third prong of McLendon is met by a finding by the NAS of 'limited or suggestive evidence' of a causal association between herbicide agent exposure and a claimed condition (here hypertension).  Nat'l Acad. Of Sci., Inst. of Med., Veterans & Agent Orange: Update 2006 (2007).  That is particularly the case here in the face of a Joint Motion finding a deficiency of analysis in the Board's decision which failed to make explicit such guesswork, but where the Joint Motion and the Court have failed to provide any such guidance.  Rather, the Board will take the clear path left open by the Joint Motion, of obtaining a medical opinion to address the question of a causal link to herbicide agent exposure.  (The Board may reasonably question the prudence of directing a general (not case-specific) question of epidemiological causality to a particular examiner where no less an authoritative body than the NAS would not hazard to draw a more definite conclusion on that epidemiologic question.  However, neither McLendon nor the governing statute 38 U.S.C.A. § 5103A(d)(2) nor its implementing regulation 38 C.F.R. § 3.159(c)(4)(i) speaks to the reasonableness of directing general questions of epidemiology to individual examiners on a case-by-case basis.  Rather, they simply dictate the necessity of an examination or medical opinion when the "low threshold" is met of evidence "indicat[ing]" that a condition "may be associated" with service.  McLendon, 20 Vet. App. at 83.)

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the remanded claim. 

2.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

3.  After completing the foregoing development, schedule the Veteran for a VA examination by a physician with appropriate expertise to address the likelihood of a causal link between the Veteran's presumed exposure to herbicide agents in service and his development of hypertension subsequent to service.  It is imperative that the records contained within claims file and those contained digitally within Virtual VA or the Veterans Benefits Management System (VBMS) be made available to the examiner for review.  Any appropriate and necessary tests should be conducted, and their results must be provided on the examination report.  

Based on review of the Veteran's history, clinical records, examination, sound medical principles, medical knowledge, and statistically significant research on the subject, the examiner must opine whether it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension was caused by his presumed exposure to herbicide agents while stationed in Vietnam during the Vietnam Era.  In so doing, the examiner should consider possible intercurrent or unrelated causes of the Veteran's hypertension.  The examiner should explicitly consider findings by the National Academy of Science on the question of a possible association between herbicide agents exposure and subsequent development hypertension.  See Nat'l Acad. Of Sci., Inst. of Med., Veterans & Agent Orange: Update 2006 (2007); see also 77 Fed.Reg. 47,924, 47,926 (Aug. 10, 2012).

The rationale (medical or scientific reasoning) for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the questions(s) posed.  When providing the requested opinions, the examiner must consider any conflicting evidence or opinions.
 
4. The RO or AMC should then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



